Citation Nr: 9903065	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  95-38 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected grand mal epilepsy, currently rated 
noncompensably disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1943.

The appeal arises from the February 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, denying an increased rating 
for the veteran's noncompensably service-connected grand mal 
epilepsy.  

In March 1998 the Board of Veterans' Appeals (Board) remanded 
the case for additional development including a 
contemporaneous VA examination to determine the nature and 
extent of the veteran's service-connected grand mal epilepsy.  

The Board notes that at the veteran's recent VA examination 
for compensation purposes in August 1998, the examiner 
suggested that the veteran's dizzy spells or other 
symptomatology, while most probably syncope, were most likely 
a sequelae of his inservice blow to the head.  An implied 
claim for service connection for residuals of head injury 
should therefore be developed and acted upon as deemed 
appropriate by the RO.  The claims file was lost and 
reconstructed; service medical records and VA records for 
care or treatment of residuals of head injury are not present 
within the record and should be obtained and associated with 
the claims file as part of that implied claim development.  


FINDING OF FACT

The veteran's grand mal epilepsy is not supported by a 
confirmed diagnosis of epilepsy or prescribed current 
continuous medication to control the condition.  




CONCLUSION OF LAW

The schedular requirements for an increased, compensable 
rating for grand mal epilepsy are not met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, Part 
4, Diagnostic Code 8910 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in effect, that his grand mal epilepsy 
results in dizzy spells which recur on a continual, 
unpredictable basis, which average approximately one incident 
per week, but which may occur with greater or lesser 
frequency.  He contends that the dizzy spells make driving in 
traffic potentially hazardous.  He contends that though he is 
now retired, over his working years the condition resulted in 
lost earnings due to his inability to engage in sales in the 
real estate business, his chosen profession.  He contends 
that the grand mal epilepsy has also required him to act and 
move very carefully without sudden movement or exertion since 
incurrence of the condition in service, in accordance with 
the express direction of many physicians he has seen over the 
years for his grand mal epilepsy.  He therefore contends that 
he is entitled to a compensable rating for his service-
connected grand mal epilepsy.  

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

The Board must address the loss of the veteran's original 
claims file and the reconstruction of the claims file in 
August 1995.  Because the claims file was lost, certain 
records are not represented in the current record before the 
Board, and hence the Board's determination is not as fully 
informed as it might otherwise have been.  In such 
circumstances, particularly where service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and to consider the benefit of the doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  
In this case, the question is one of an increased rating for 
a service-connected condition and it is therefore unclear 
whether any service medical records or old VA records might 
have been helpful in a determination of the veteran's claim.  
The benefit-of-doubt rule is nonetheless heightened.  The 
Board also bears a heightened obligation to explain its 
findings because of the lost records. 

When a veteran's records have been destroyed, the VA also has 
an obligation to search for alternative records which support 
the appellant's case.  See Cuevas v. Principi, 3 Vet.App. 542 
(1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  Here, 
the records are unavailable and not presumed to have been 
destroyed, but they are nonetheless not before the Board for 
review.  The March 1998 Board remand requested not only 
missing records, but also a thorough VA examination to 
determine the nature and extent of any current seizure 
disorder.  Such examinations, including a head computerized 
tomography (CT) scan and an electroencephalogram (EEG), were 
conducted in June and August 1998.  The Board finds that 
failure to obtain missing documents is not a cause for remand 
in this case because remand would probably be futile anyway.  
Marciniak v. Brown, 10 Vet. App. 198 (1997).  Here there is 
no possibility that any old, prior records, whether VA or 
private medical records or records from service, would 
advance the veteran's claim for an increased rating in light 
of the current determinations at the veteran's June 1998 and 
August 1998 VA examinations for compensation purposes that 
the veteran's current condition is most likely syncope, not 
epilepsy.  (CT and EEG findings were normal and did not 
support a diagnosis of epilepsy.)  It is essential that each 
disability be viewed in relation to its history.  38 C.F.R. 
§ 4.1 (1998); Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In evaluating 
service-connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(1998).

The veteran has been service connected for grand mal 
epilepsy, which is rated under the appropriate diagnostic 
code for that condition.  Various forms of epilepsy are 
evaluated in accordance with a general rating formula.  38 
C.F.R. Part 4, Diagnostic Code 8910 (1998).  With a confirmed 
diagnosis of epilepsy with a history of seizures, a 10 
percent evaluation is warranted.  A 10 percent rating is also 
warranted when continuous medication is required to control 
the epilepsy.  A 20 percent evaluation requires at least one 
major seizure in the last 2 years, or at least 2 minor 
seizures in the last 6 months.  A 40 percent evaluation 
requires at least one major seizure in the last six months or 
two major seizures in the last year; or an average of at 
least 5 to 8 minor seizures weekly.  A 60 percent evaluation 
requires an average of at least one major seizure in four 
months over the last year; or 9 to 10 minor seizures per 
week.  An 80 percent evaluation requires more than 10 minor 
seizures weekly.  A 100 percent evaluation requires at least 
one major seizure per month over the prior year.  A minor 
seizure consists of a brief interruption in consciousness or 
in conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal); or sudden jerking movements of the arms, trunk or head 
(myoclonic type); or sudden loss of postural control 
(akinetic type). 38 C.F.R. § 4.124a, DC 8910 (1998).  

At a September 1997 Travel Board hearing, the veteran's 
representative informed that the veteran did not suffer from 
seizures per se, but rather from dizzy spells which might 
occur at any time.  The veteran testified that he had 
suffered from dizzy spells ever since being hurt in the Army, 
and that seizures were first suggested as a (differential) 
diagnosis by a VA physician.  He testified that the condition 
was intermittent but recurrent, and varied in its 
manifestation from a slight dizziness which passed in a 
minute, to nearly losing consciousness.  He testified that he 
had dizzy spells approximately once per week, but that they 
might occur as frequently as two to three times per day, 
without discernable pattern.  He added that he was careful 
when getting out of chairs so as to avoid dizzy spells.  He 
also testified that his wife had told him that at times he 
acted as if he weren't there.  When he had sought medical 
help for the condition over the prior fifty years, he had 
simply been told to be careful; the veteran testified that he 
had not seen a physician about the condition in recent years 
because he was tired of being told merely to be careful.  

At a June 1998 VA examination for epilepsy for compensation 
purposes, the veteran was noted to be a 73-year-old veteran 
with a history of World War II military service and a 
February 1994 notation of seizures since 1960 which were 
characterized by his wife as almost passing out.  A history 
was noted of care for the veteran's condition with the 
recommendation that he "take it easy," but epilepsy was 
reportedly not mentioned.  The veteran reported not recalling 
ever having had a head CT or an EEG or any examination where 
wires were attached to his head.  He reported never being 
incontinent during episodes and never biting his tongue.  He 
reported that approximately 10 years ago he began noticing 
frequent weak episodes upon getting up from a chair, but 
those episodes had been related to an irregular heart rhythm.  
A history was noted of recent hospitalization and treatment 
by a cardiologist for irregular heartbeats, with shocks 
administered to the chest, and treatment with medication for 
a period thereafter.  Current medications were noted to 
include Coumadin, Covera, atenolol, and occasionally Inderal.  
The veteran reportedly exercised by riding and walking, and 
currently taught other senior citizens how to exercise.  He 
did not use alcohol or tobacco.  He complained that current 
worst attacks involved a complete black out, with a single 
occasion of falling on the floor.  



Objectively at that examination, the veteran could identify 
Harry Truman and perform serial sevens.  Pupils, discs, 
rotations, and fields were normal.  Movements of the face, 
tongue, palate, and scalp were symmetric.  There were no 
bruits in the neck or over the orbits or scalp, and strength 
of the deltoids, biceps, triceps, clasped hands, quadriceps, 
anterior tibials, and hamstrings was good.  There were no 
fasciculations or atrophy, and he could lift himself with his 
arms from seated position.  Reflexes upper and lower were 
symmetric and active.  Babinski signs were absent.  Alternate 
motion was good, but associated with tremor.  Finger to nose 
testing showed mild to moderate tremor bilaterally.  Straight 
leg raising, superficial sensation, traced figures, and 
vibration in all extremities were normal.  Joint sense in the 
lower extremities was good.  Heel and toe walking was 
demonstrated, and Romberg was normal.  He could squat and jog 
without difficulty.  Heart was irregular.  The examiner 
diagnosed that heart rate on the day of examination was 
irregular; unconscious episodes for the prior 54 years, 
sometimes associated with thrashing but without incontinence, 
were probably syncopal; weak episodes relieved by changes in 
posture were also probably orthostatic hypotension, 
complicated by irregular heartbeat; and tremor was of 
familial type.  The examiner assessed that the likelihood of 
epilepsy was small, but nonetheless recommended and EEG to 
confirm.  

At an August 1998 VA head CT examination for epilepsy with 
contrast, a normal study was found, without irregularities of 
ventricle contour or position, evidence of high or low 
density defect in brain substance, or evidence of recent or 
remote cranial bleeding.  A routine EEG for epilepsy was 
performed with good cooperation by the veteran, with normal 
findings and no abnormalities observed.  

Upon August 1998 VA examination for epilepsy for compensation 
purposes, the veteran's recent medical records were reviewed 
and his history was noted.  The veteran reported that in 
service he had suffered a head injury that resulted in loss 
of consciousness for approximately 20 minutes, and that 
thereafter he had experienced episodic total loss of 
consciousness, but without recurrence of those episodes in 
the last 30 years.  He reported that currently he had 
episodes of dizziness and loss of 


balance, occurring once or twice per month and lasting less 
than a minute on each occasion.  He reported that he would 
have a sense of these episodes immediately prior to their 
onset, that they could occur while he was sitting, and that 
he did not experience any irregularity in heart rhythm during 
the episodes.  He further reported that his current irregular 
heart rhythm had begun approximately 20 years after onset of 
his dizziness episodes.  He reported having been treated for 
approximately three months with anti-epileptic medication 
without any change in his symptoms.  Objective examination 
was unremarkable, with results unchanged from those found at 
the June 1998 VA examination for compensation purposes.  
Cranial nerves were intact with the exception of decreased 
hearing, and a postural and kinetic tremor was again noted, 
with no significant sign of tremor at rest.  There was no 
bradykinesia or postural instability, and facial expression 
and blink rate were normal, as were sensory, coordination, 
reflex, and gait findings.  The veteran followed three-step 
commands without difficulty.  The examiner noted the normal 
findings of the contemporaneous head CT examination and EEG 
tests.  The examiner diagnosed that while it was still 
possible that the symptoms of dizziness and loss of balance 
were seizures, they were most likely syncope, and most likely 
a sequela of the veteran's reported inservice head injury.  
The examiner noted that episodic syncope and dizziness have 
been noted to occur for years after head injury.

With recent VA examiners' findings that the veteran's 
condition is most likely syncope, based in part on the 
absence of evidence of epilepsy on either head CT or EEG 
testing, the Board must find that the veteran fails to 
present a confirmed diagnosis of current epilepsy or to show 
continuous medication to control epilepsy, as required for a 
10 percent rating under the appropriate diagnostic code.  38 
C.F.R. Part 4, Diagnostic Code 8910 (1998).

Because the preponderance of the evidence is against the 
claim of entitlement to an increased, compensable rating for 
grand mal epilepsy, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 




ORDER

Entitlement to an increased rating above the noncompensable 
rating assigned for grand mal epilepsy is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 9 -


